DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/06/2020. 
Claim(s) 1-9 are currently pending. 
Claim(s) 10-20 have been canceled. 
Claim(s) 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura and US 8,604,330, Hennessy et al.
Regarding claim 1
	Varguese teaches a multi-level photovoltaic cell (device comprising isolated multi-junction solar cells) [Figs. 10C, 14A and 18, paragrapgs 0056], comprising: 
a substrate layer (corresponding to substrate 700) [Figs. 2-5C, 10C, 14A and 18]; and 
a plurality of photovoltaic cells (corresponding to individual, spaced apart and interconnected solar cells, see for example Cell 1, Cell 2, Cell 3 and Cell 4, each comprising the sequence of layers depicted in Figs. 2-5C) positioned above the 
each photovoltaic cell (e.g., Cell 1, Cell 2, Cell 3 and Cell 4) comprising a top contact layer (104) having a first metal contact (707) and a bottom contact layer (122) having a second metal contact (123) connected in series by a metallic connector (708) having a proximal horizontal end (corresponding to the end directly contacting metal contact 707) and a distal horizontal end (corresponding to the end directly contacting metal contact 123) connected to a body (see vertical body of connector 708) that extends downward to the substrate layer (700) [Figs. 5C, 14A and 18, paragraphs 0102 and 0109], thereby connecting the first metal contact (707) of a first photovoltaic cell (see, e.g., Cell 4) via the proximal horizontal end (i.e., end in direct contact with 707) to the second metal contact (123) of a next photovoltaic cell (see, e.g, Cell 3) via the distal horizontal end (end in direct contact with 123) until a last photovoltaic cell is connected (wire bond 708 electrically interconnects the back/bottom contact of one cell to the front contact of the next, and so on, in different string combinations) [Figs. 5C, 10C, 14A and 18, paragraphs 0060, 0082, 0087, 0102, 0109 and 0121],
wherein a different voltage is output between the substrate layer (700) and the top contact layer (104) of each photovoltaic cell (e.g., Cell 1, Cell 2, Cell 3 and Cell 4) (series and parallel connections may be defined for different voltage and current specifications for the wafer as a whole) [paragraphs 0021 and 0121].
	Varguese does not teach the proximal horizontal end and the distal horizontal end of the metallic connector being connected at right angles to a vertical body such that the vertical body extends downwardly perpendicularly to the substrate layer.

Varguese and Shimomura are analogous inventions in the field of multi-level photovoltaic cells positioned above a substrate layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metallic connector in Varguese with the metallic connector in Shimomura because said metallic connector can effectively connect adjacent multi-level photovoltaic cells positioned over the same substrate in electrical series [Shimomura, Fig. 2 and paragraph 0070].  One would have found obvious to substitute the metallic connector of Varguese for the metallic connector in Shimomura for the predictable result of connecting adjacent multi-level photovoltaic cells in electrical series.

Hennessy teaches an array of solar cells (1440) [Abstract, Fig. 14A and Col. 17, lines 59-65], wherein each photovoltaic cell (1440) is surrounded by an insulating layer (corresponding to any one of dielectric layer 700 and anti-reflection coating 900 which is made of an insulating material e.g., silicon dioxide) [Col. 15, lines 10-16, Col. 16, lines 3-12 and 20-30, and Col. 17, lines], the insulating layer (700 and/or 900) embedding a first metal contact (1400) and a second metal contact (1410) [Fig. 14 and Col. 17, lines 55-66].
The insulating layer (700 and/or 900) prevents carrier recombination, provides sidewall passivation for the completed solar cells as well as isolation for the conductive contacts [Col. 15, lines 10-16 and Col. 16, lines 3-12].
Modified Varguese and Hennessy are analogous inventions in the field of multi-level photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the photovoltaic cells in modified Varguese to be surrounded by an insulating layer, as in Hennessy, in order to prevent carrier recombination, and to provide sidewall passivation as well as isolation for the conductive contacts [Hennessy, Col. 15, lines 10-16 and Col. 16, lines 3-12].
It is noted that the limitation “wherein a different voltage is output between the substrate layer and the top contact layer of each photovoltaic cell” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.
that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2
Modified Varguese teaches the multi-level photovoltaic as set forth above, wherein the top contact layer (104) comprises gallium arsenide (GaAs) [Varguese, paragraph 0060]. 
Regarding claim 3
	Varguese teaches the multi-level photovoltaic as set forth above.  However, the embodiment depicted in Fig. 5C of Varguese is silent to the top contact layer (104) comprises gallium phosphide (GaP).  However, Varguese teaches that any suitable combination of Group III to V elements, wherein Group III includes B, Al, Ga, In, and T, Group IV includes C, Si, Ge and S, and Group IV includes N, P, As, Sb and Bi, can be used to form the solar cell structure [paragraph 0061].  Therefore, one would have found obvious to select from the elements listed in paragraph [0061] of Varguese to form the layers of the solar cell structure.  One of ordinary ski would have found obvious that GaP is a suitable combination of Group III and Group IV materials.
	The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of 
Regarding claim 4
Modified Varguese teaches the multi-level photovoltaic as set forth above.  The embodiment depicted in Fig. 5C of Varguese is silent to the top contact layer (104) comprises silicon (Si). 
However, Varguese teaches that any suitable combination of Group III to V elements, wherein Group III includes B, Al, Ga, In, and T, Group IV includes C, Si, Ge and S, and Group IV includes N, P, As, Sb and Bi, can be used to form the solar cell structure [Varguese, paragraph 0061].  Therefore, one would have found obvious to select from the elements listed in paragraph [0061] of Varguese to form the layers of the solar cell structure.  One of ordinary ski would have found obvious that Si is a suitable Group III material.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 5
Modified Varguese teaches the multi-level photovoltaic as set forth above, wherein each photovoltaic cell (see, for example, cell 1 and cell 2) is located in a same horizontal plane [Varguese, Figs. 14A and 18]. 
Regarding claim 9

a window layer (105) positioned below the top contact layer (104) [Varguese, Fig. 5C and paragraph 0060], 
a gallium arsenide layer (GaAs) junction layer (corresponding to any one of  n-type emitter layer 111 and p-type base layer 112 which may be composed of GaAs) positioned below the window layer (105) [Varguese, Fig. 5C and paragraph 0068]; and 
an indium gallium phosphide (InGaP) back-surface-field (BSF) layer (corresponding to BSF 113 which may comprise InGaP) [Varguese, Fig. 5C, paragraphs 0070 and 0129] positioned below the GaAs junction layer (111 or 112) and above the bottom contact layer (122) [Varguese, Fig. 5C]. 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura and US 8,604,330, Hennessy et al. as applied to claims 1-5 and 9 above, and further in view of US 2004/0123894, Erban.
Regarding claim 6
Modified Varguese does not teach the multi-level photovoltaic cell comprising a photodetector.
Erban teaches a device comprising a plurality of solar cells in which an independent cell additional to a series of several current-creating identical cells is used merely as a photodetector (incident light sensor) [paragraph 0009].  By doing so, its no-load voltage is used as measurement signal, is amplified and compared with the 
Modified Varguese and Erban are analogous invention in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify one of the plurality of cells in modified Varguese to function as a photodetector, as in Erban, in order to achieve the maximum possible output charging voltage [Erban, paragraph 0009].
Regarding claim 7
Modified Varguese teaches the multi-level photovoltaic cell as set forth above, wherein each photovoltaic cell (e.g., Cell 2, Cell 3 and Cell 4) and the photodetector (e.g., Cell 1) share a common ground (one of the adjacent cells serves as the photodetector) [Varguese, Fig. 18 and paragraph 0118; Erban, paragraph 0009].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031994, Varguese in view of US 2009/0320897, Shimomura and US 8,604,330, Hennessy et al. as applied to claims 1-5 and 9 above, and further in view of US 2015/0280044, Derkacs et al.
Regarding claim 8
All the limitations of claim 1, from which claim 8 depends, have been set forth above.
Modified Varguese is silent to each photovoltaic cell having a length of approximately 100 µm and a width of approximately 100 µm.

Modified Varguese and Derkacs are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each photovoltaic cell in modified Varguese to have a width and length of approximately of approximately 100 µm respectively, because a width and length in the above range are typical dimensions for photovoltaic cells [Derkacs, paragraph 0061]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 11/06/2020, with respect to the rejection of claim(s) 1-9 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2012/0326178, Fehrer et al. teaches a plurality of photovoltaic cells surrounded by a sealing material (6) comprising an insulating material such as, for example, silicon oxide [Fig. 1B and paragraph 0075].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721